                              Case 3:16-cv-02487-JCS Document 85 Filed 04/16/21 Page 1 of 2



                  1   JUSTIN T. BERGER (SBN 250346)
                      jberger@cpmlegal.com
                  2   BETHANY M. HILL (SBN 326358)
                      bhill@cpmlegal.com
                  3   COTCHETT, PITRE & McCARTHY, LLP
                      San Francisco Airport Office Center
                  4   840 Malcolm Road
                      Burlingame, CA 94010
                  5   Telephone: (650) 697-6000
                      Facsimile: (650) 697-0577
                  6
                      Attorneys for Relator STF, LLC
                  7

                  8                             UNITED STATES DISTRICT COURT
                  9                          NORTHERN DISTRICT OF CALIFORNIA
                 10
                      UNITED STATES OF AMERICA ex rel. STF, Case No. 3:16-cv-02487-JCS
                 11   LLC, an organization; STATE OF
                      CALIFORNIA; ex rel. STF, LLC, an
                 12   organization,                         JOINT UPDATED CASE MANAGEMENT
                                                            CONFERENCE STATEMENT
                 13                     Plaintiffs,
                 14                                         Date: April 23, 2021
                               v.
                                                            Time: 2:00 p.m.
                 15   VIBRANT AMERICA, LLC, a Delaware      Judge: Hon. Joseph C. Spero
                      limited liability company,
                 16
                               Defendants.
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT ;
COTCHETT, PITRE &     Case No. 3:16-cv-02487-JCS
           4848-3495-5988.2
 MCCARTHY, LLP
                             Case 3:16-cv-02487-JCS Document 85 Filed 04/16/21 Page 2 of 2



                  1           JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT
                  2           Relator STF, LLC (“Relator”), and Vibrant America, LLC (“Vibrant” or “Defendant”),
                  3   submit this Joint Updated Case Management Conference Statement.
                  4           1.     Discovery: Both Parties have issued and responded to extensive document
                  5   requests and begun rolling productions of documents, and Vibrant has issued two sets of
                  6   interrogatory requests to which Relator has responded to the first and the deadline to respond to
                  7   the second set of interrogatory requests is April 29, 2021. The Parties continue to meet and
                  8   confer regarding appropriate custodians and keywords for document searches.
                  9           Relator has taken a Rule 30(b)(6) deposition on data and systems. A second Rule
                 10   30(b)(6) deposition of Vibrant is set for April 27, 2021.
                 11           The Parties have also issued document subpoenas to several third parties.
                 12           2.     ADR: The Parties held a mediation with Martin Quinn, of JAMS, on March 22,
                 13   2021. The Parties did not reach a resolution.
                 14           3.     Other Issues: The Parties are diligently working through discovery issues, and
                 15   are optimistic that discovery can be completed on the current schedule (the fact discovery cut-
                 16   off is July 30, 2021). However, given continued uncertainties with the pandemic, as well as the
                 17 parties’ focus on mediation through the date of the mediation on March 22, 2021, the Parties have

                 18 discussed the potential that a modest extension of the fact discovery period may be necessary.

                 19
                       Dated: April 16, 2021                          COTCHETT, PITRE & McCARTHY LLP
                 20
                                                                      By:     /s/ Justin T. Berger
                 21                                                           JUSTIN T. BERGER
                                                                              BETHANY M. HILL
                 22
                                                                      Attorneys for Relator
                 23
                       Dated: April 16, 2021                          FOLEY & LARDNER LLP
                 24
                                                                      By:     /s/ Lori A. Rubin
                 25                                                           LORI A. RUBIN
                                                                              THOMAS S. BROWN
                 26
                                                                      Attorney for Defendant Vibrant America, Inc.
                 27

                 28   ______________________________________________________________________________
                      JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT ;
   Law Offices
COTCHETT, PITRE &
                      Case No. 3:16-cv-02487-JCS                                                                        1
 MCCARTHY,4848-3495-5988.2
           LLP
